EX-10.36 2 stryker.htm STRYKER stryker license (redacted)

CONFIDENTIAL AND BINDING

LICENSE AGREEMENT

This License Agreement ("Agreement") dated and effective as of the 28th day of
June, 2000 ("Effective Date"), is by and between the following parties:

Stryker Corporation, a corporation organized under the laws of the State of
Michigan having its principal office at 2725 Fairfield Road, Kalamazoo, MI
49002, on its own behalf and on behalf of its Affiliates ("Stryker"); and

ArthroCare Corporation, a corporation organized under the laws of the State of
Delaware having its principal office at 595 North Pastoria Avenue, Sunnyvale,
California 94086, on its own behalf and on behalf of its Affiliates
("ArthroCare").

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the parties agree as follows:

ARTICLE 1 - DEFINITIONS

The following terms, when used with initial capital letters, shall have the
meanings set forth below.

1.1 "Ablation Product(s)" shall mean * * *

1.2 * * *

1.3 "Affiliate" means any corporation or other entity which is directly or
indirectly controlling, controlled by or under the common control with a party
hereto. For the purpose of this Agreement, "control" shall mean the direct or
indirect ownership of at least 50% of the outstanding shares or other voting
rights of the subject entity to elect directors, or if not meeting the preceding
definition, any entity owned or controlled by or owning or controlling at the
maximum control or ownership right permitted in the country where such entity
exists.

1.4 "ASP" means * * *

1.5 "Calendar Quarter" is the usual and customary Stryker calendar quarter, used
for internal accounting purposes.

1.6 "Change in Control" shall mean (i) the sale, lease, exchange or other
transfer,

directly or indirectly, of substantially all of the assets of one of the parties
or the divisions or subsidiaries of the parties, such as Stryker Endoscopy,
operating under the license hereof (in one transaction or in a series of related
transactions) to one or more persons or entities that are not affiliates of that
party; (ii) the approval by the shareholders of one of the parties of any plan
or proposal for its liquidation, voluntary bankruptcy, or dissolution; or (iii)
a merger or consolidation of one of the parties if the shareholders of that
party immediately prior to the effective date of such merger or consolidation
have beneficial ownership, immediately following the effective date of such
merger or consolidation, of securities of the surviving corporation representing
fifty percent (50%) or less of the combined voting power of the surviving
corporation's then outstanding securities ordinarily having the right to vote at
elections of directors.

1.7 "Controller(s)" shall mean a radio frequency power supply that operates at
any frequency between 10Khz and 20Mhz.

1.8 "Disposable Product(s)" shall mean medical instruments and components of
such medical instruments which may have one or more electrode(s) and electrical
connection(s) for coupling the electrode(s) to a Controller(s).

1.9 "Distributed" shall mean sold, placed, given, supplied or otherwise provided
to any person or entity that is not an Affiliate of Stryker (or ArthroCare)
regardless of whether Stryker (or ArthroCare) receives any monetary or other
compensation for such distribution. * * *

1.10 "Field of Use" shall mean * * *

1.11 "Licensed Patent Rights" will mean all issued U.S. and foreign patents and
pending patent applications, * * * including all priority applications,
divisionals, continuations, continuations-in-part, substitutions, reissues,
re-examinations, extensions and all foreign counterparts thereof. The Licensed
Patent Rights specifically include all patents and patent applications listed in
Schedule A. ArthroCare believes that Schedule A is a complete listing of Patent
Rights as of the Effective Date and any omissions from Exhibit A will be deemed
to be inadvertent and will not be deemed a material breach of the Agreement.

1.12 "Licensed Product(s)" shall mean any Controller or Disposable Product
within the scope of a Valid Claim, * * * For purposes of this Agreement only,
the Stryker products attached as Schedule B hereto shall be deemed Licensed
Products * * * Nothing in this Agreement shall limit the Licensed Products to
those identified in Schedule B.

1.13 * * *

1.14 "Net Sales" shall mean the invoice prices of Licensed Products sold by
Stryker or Affiliates (or ArthroCare or Affiliates) to unaffiliated third
parties (including sales made in connection with clinical trials unless exempt
under 35 U.S.C. 271(e)(1)), less, to the extent included in such invoice price
the total of: (1) ordinary and customary trade, quantity or cash discounts
actually allowed; (2) credits, rebates and returns (including, but not limited
to, wholesaler and retailer returns); (3) freight, postage, insurance,
transportation and duties paid for and separately identified on the invoice or
other documentation maintained in the ordinary course of business, and
(4) sales, use, tariff and other excise taxes, other consumption taxes, customs
duties and compulsory payments to governmental authorities actually paid and
separately identified on the invoice or other documentation maintained in the
ordinary course of business. Net Sales shall also include the fair market value
of all other consideration received by Stryker (or ArthroCare) in respect of
Licensed Products, whether such consideration is in cash, payment in kind,
exchange or another form. Net Sales of Licensed Products outside of the United
States only shall be determined in accordance with Article 3.7. For purposes of
calculating Net Sales, transfer to an Affiliate for end use (but not resale) by
the Affiliate shall be treated as sales by Stryker (or ArthroCare) at the
average invoice price for the Calendar Period of Licensed Products sold by
Stryker (or ArthroCare) to unaffilitated third parties as calculated above.

1.15 "The Parties" to this Agreement are ArthroCare and Stryker.

1.16 "RF" shall mean radiofrequency.

1.17 * * *

1.18 "Valid Claim" is an unexpired issued claim of a patent within the Licensed
Patent Rights that has not been held invalid or unenforceable by a final
decision of a court or other governmental agency of competent jurisdiction,
which final decision is not appealable or appealed within the time allowed for
appeal, or which has not been admitted to be invalid or unenforceable by the
patent owner or its successors or assigns through reissue or disclaimer.

 

ARTICLE 2 - ARTHROCARE LICENSE AND OPTION GRANT

2.1 License Grant. Subject to the terms and conditions of this Agreement,
ArthroCare grants to Stryker a * * *, non-exclusive worldwide license * * *
under the Licensed Patent Rights to make, have made, market, use, import,
distribute, sell, have sold, and offer for sale the Licensed Products solely in
the Field of Use.

2.2 Option Grant. Subject to the terms and conditions of this Agreement,
ArthroCare grants to Stryker an option for a * * * license (without the right to
sublicense) under the Licensed Patent Rights to make, have made, market, use,
import, distribute, sell, have sold and offer for sale Licensed Products * * *
This option may be exercised by Stryker in writing no sooner than * * *. In such
event, Stryker and ArthroCare will negotiate in good faith a separate * * *. In
addition, if at the time that Stryker exercises its option for * * *

2.3 Change in Control. If there is a Change in Control in * * *, the option
granted in Article 2.2 shall * * *

2.4 No Implied Rights. Only the licenses granted pursuant to the express terms
of this Agreement shall be of any legal force or effect. No other license rights
shall be granted or created by implication, estoppel or otherwise.

 

ARTICLE 3 - PAYMENTS

3.1 License Fee. In consideration for the license and other rights granted to
Stryker under this Agreement, within seven (7) business days of the Effective
Date, Stryker will pay ArthroCare * * * as a non-refundable license fee.

3.2 Royalty Payments. In further consideration for the license and other rights
granted to Stryker under this Agreement, Stryker shall pay ArthroCare, on a
quarterly basis pursuant to Article 4.1, below, royalties for the term of the
license granted in Article 2 (or for such other period of time as may otherwise
be specified in this Agreement) as follows:

a. Stryker shall pay ArthroCare a royalty of * * * of Stryker's Net Sales
worldwide of the Licensed Products that are * * * in the Field of Use.

b. Stryker shall pay ArthroCare a royalty of * * * of Stryker's Net Sales
worldwide of the Licensed Products that are * * * in the Field of Use.

c. Notwithstanding anything to the contrary in Articles 3.2(a) and (b), Stryker
shall pay ArthroCare a royalty of * * * in the Field of Use.

d. * * *

e. * * *

No multiple royalties shall be payable because a Licensed Product is covered by
more than one of the patents within the Licensed Patent Rights or more than one
Valid Claim within the Licensed Patent Rights If a product falls within the
definition of a * * *, the royalties due and payable hereunder are only the
royalties due for * * *. However, if ArthroCare chooses to manufacture and sell
* * *

3.3 Minimum Royalty Payments. Stryker shall not have any annual minimum royalty
obligations under this Agreement.

3.4 Royalty Adjustments. On or before the * * * day following the end of each
Calendar Quarter, ArthroCare will compute * * * ArthroCare will provide Stryker
with * * *

* * *

* * *

* * *

* * *

3.5 Payment in U.S. Dollars. Royalties and the license fee shall be paid in
United States Dollars. In the event Stryker receives payment for Licensed
Products in a currency other than U.S. dollars, the payment payable by Stryker
to ArthroCare shall be computed using the identical U.S. revenue that Stryker
reports, or would report, to the Securities and Exchange Commission ("SEC") for
such payments.

3.6 Place for Payment. The payment of royalties and the license fee shall be
made

payable to ArthroCare Corporation, and sent to the following address: ArthroCare
Corporation, Attn. Christine Hänni, Vice President, Finance and CFO, 595 North
Pastoria Avenue, Sunnyvale, CA 94085-2936 or such address or individual as
ArthroCare provides Stryker in writing under Article 15.4 below.

3.7 International Sales. For the purposes of calculating Stryker's Net Sales of
Licensed Products outside of the United States only, Stryker will use the
following formula for each Calendar Quarter (this formula shall be computed
separately for each of the following product categories: * * *

* * *

* * *

For the purposes of the above calculation in Article 3.7 only, * * *

ARTICLE 4 - RECORD KEEPING AND REPORTS

4.1 Stryker shall keep accurate books and records of Stryker's Net Sales of the
Licensed Product, and of all payments due ArthroCare hereunder. Stryker shall
deliver to ArthroCare written reports of Stryker's Net Sales of the Licensed
Products (including number of units Distributed by Stryker and revenue received)
during the preceding Calendar Quarter on or before the * * * day following the
end of each Calendar Quarter. Such report shall include a summary of the units
Distributed by Stryker and revenue received for the relevant time period on a
product-by-product basis and shall be accompanied by the monies due for such
reported Calendar Quarter.

4.2 ArthroCare shall have the right at its own expense, after * * * days advance
written notice to Stryker to nominate an independent accountant. The independent
accountant shall have access to Stryker's books and records during reasonable
business hours for the sole purposes of auditing the royalty reports (and
supporting books and records) and verifying the royalties payable as provided
for in this Agreement for the three preceding calendar years. This right may not
be exercised more than once with respect to any calendar year. During the
inspection, the independent accountant shall solicit or receive only information
relating solely to the accuracy of the royalty report and the royalty payments
made according to this Agreement. Although the fees and expenses of such
inspection/audit shall initially be borne by ArthroCare, if an underpayment in
royalties of more than * * * of the total royalties due to ArthroCare hereunder
for any Calendar Quarter is discovered, then such fees and expenses shall be
borne by Stryker, and Stryker shall promptly pay ArthroCare any such delinquent
royalty amounts with interest thereon at the prime rate reported by the Bank of
America, San Francisco, plus * * *, computed from the date such royalty amounts
were due until the date Stryker pays such royalty amounts.

4.3 ArthroCare shall keep accurate books and records of * * *, as discussed
above in Article 3.4. If the * * *, then ArthroCare shall send a royalty
adjustment report to Stryker detailing the * * * on or before the * * * day
following the end of the Calendar Quarter.

4.4 Stryker shall have the right at its own expense, after * * * days advance
written notice to ArthroCare, to nominate an independent accountant. The
independent accountant shall have access to ArthroCare's books and records
during reasonable business hours for the sole purposes of auditing the royalty
adjustment reports (and supporting books and records) and verifying * * * as
provided for in this Agreement for the three preceding calendar years. This
right may not be exercised more than once with respect to any calendar year.
During the inspection, the independent accountant shall solicit or receive only
information relating solely to the accuracy of the royalty adjustment report.
Although the fees and expenses of such inspection/audit shall initially be borne
by Stryker, if an overpayment in royalties of more than * * * of the total
royalties due to ArthroCare hereunder for any Calendar Quarter is discovered,
then such fees and expenses shall be borne by ArthroCare, and ArthroCare shall
promptly pay Stryker any such overpayment in royalty amounts with interest
thereon at the prime rate reported by the Bank of America, San Francisco, plus
* * *, computed from the date such royalty amounts were due until the date
ArthroCare pays such royalty amounts.

 

ARTICLE 5 - INTELLECTUAL PROPERTY

5.1 Enforcement. If either party hereto becomes aware that any Licensed Patent
Rights in the Field of Use are being or have been infringed by any third party,
such party shall promptly notify the other party hereto. ArthroCare shall have
the sole right (but not the obligation) to bring suit to abate any infringement
or misappropriation of the Licensed Patent Rights in the Field of Use, using
counsel of its choice..

5.2 Patent Prosecution. ArthroCare shall be responsible for and control the
prosecution of all patent applications under the Licensed Patent Rights and the
maintenance of all patents under the Licensed Patent Rights, using patent
counsel of its own choice. Prosecution and maintenance of all patents and patent
applications in the Licensed Patent Rights shall be in ArthroCare's sole
discretion.

 

ARTICLE 6 - WARRANTIES AND REPRESENTATIONS

6.1 ArthroCare expressly warrants and represents that:

a. ArthroCare is the owner of the Licensed Patent Rights and has the right to
grant the license to Stryker granted herein;

b. ArthroCare has no outstanding encumbrances or agreements, including any
agreements with academic institutions, universities, or other third parties,
whether written, oral or implied, which would be inconsistent with the license
granted herein; and

 a. Schedule A includes to the best of ArthroCare's knowledge all of the patents
    and patent applications filed as of the Effective Date within Licensed
    Patent Rights;

6.2 Stryker expressly warrants and represents that:

a. Stryker has no outstanding encumbrances or agreements, including any
agreements with academic institutions, universities, or other third parties,
whether written, oral or implied, which would be inconsistent with the license
granted herein.

6.3 Notwithstanding anything to the contrary herein, the parties agree that a
breach of Sections 6.1 and 6.2 initially shall not be deemed to be a material
breach. Upon knowledge of any such breach by one party, the non-breaching party
shall notify the breaching party of the breach. The breaching party shall have a
period of ninety (90) days from the date of receipt of the notice to correct the
breach, at which point, if the breach has not been cured, the breach shall be
deemed material. Should either party decide to submit the matter to arbitration
pursuant to Article 10 herein, then the ninety-day period shall be tolled
pending the outcome of the arbitration.

 

ARTICLE 7 - DISCLAIMER OF CERTAIN WARRANTIES AND MUTUAL RELEASE

7.1 Nothing in this Agreement is or shall be construed as:

a. A warranty or representation by any party as to the validity, enforceability
or scope of any patent claim or patent within the Licensed Patent Rights; or

b. A warranty or representation by ArthroCare that anything made, used,

imported, sold, or offered for sale under the licenses granted by ArthroCare to
Stryker hereunder is or will be free from infringement of any Licensed Patent
Rights, foreign or domestic, or other intellectual property right of any third
party and/or ArthroCare's patent rights not covered by this Agreement, except
that ArthroCare warrants or represents that the Stryker products listed in
Schedule B are free from infringement of any ArthroCare patent rights not
covered by this Agreement and within the Field of Use; or

c. An obligation of ArthroCare to bring or prosecute actions or suits against
third parties for infringement of the Licensed Patent Rights; or

d. Granting, by implication, estoppel, or otherwise, any licenses or rights

to Stryker under patents or other rights of ArthroCare or third parties other
than as expressly provided herein, regardless of whether such patents or other
rights are dominant or subordinate to any patents or applications within the
Licensed Patent Rights.

 

7.2 ARTHROCARE MAKES NO WARRANTIES WITH RESPECT TO ANY OF THE LICENSED PRODUCTS,
WHETHER EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ARTHROCARE
SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF QUALITY, MERCHANTABILITY.
FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.

7.3 Each party hereby absolutely and unconditionally releases and forever
discharges the other party from any and all actions, suits, claims, demands or
liabilities, whether liquidated or unliquidated, absolute or contingent, know or
unknown, and whether related or unrelated to the present Licensed Patent Rights,
which each party has ever had, presently has , or now, claims up to the
Effective Date of this Agreement against the other party.



ARTICLE 8 - LIMITATION OF LIABILITY

8.1 NO PARTY WILL BE LIABLE TO ANY OTHER PARTY WITH RESPECT TO ANY SUBJECT
MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY FOR (A) ANY INCIDENTAL, SPECIAL, OR
CONSEQUENTIAL DAMAGES, (B) ANY LOST PROFITS OR LOST BUSINESS OR (C) COST OF
PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR SERVICES; EVEN IF THE REMEDIES
PROVIDED FOR IN THIS AGREEMENT FAIL OF THEIR ESSENTIAL PURPOSE AND EVEN IF
EITHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OR PROBABILITY OF SUCH DAMAGES.

ARTICLE 9 - TERM AND TERMINATION

9.1 The licenses granted under Article 2, and the payment obligations under
Article 3, shall remain in effect until the expiration or termination of the
last-to-expire patent within the Licensed Patent Rights.

9.2 Stryker or ArthroCare may terminate this Agreement upon ninety (90) days
prior written notice to the other party for any material breach or default of
such other party of any material provision of this Agreement. Such written
notice shall set forth a description of such material breach. Subject to the
provisions of Article 10 below, such termination shall become effective at the
end of the ninety (90) day period unless during such period the party in breach
or default cures such breach or default. From the date one Party notifies the
other it wishes to commence an arbitration proceeding or a mediation under
Article 10, until such time as the matter has been finally settled through
mediation or by arbitration, the running of the time period referred to herein,
as to which a party must cure a breach, shall be suspended as to the subject
matter of the dispute. This Agreement will remain in full force and effect
during any ninety (90) day cure period and/or during any such mediation or
arbitration.

9.3 If this Agreement is terminated for cause under Article 9.2, then the
license and option granted under Article 2 and the payment obligations under
Article 3 shall be terminated.

9.4 Articles 4.2, 4.4, 6, 7, 8, 9.4, 10 and 11 shall survive the termination or
expiration of this Agreement.

 

ARTICLE 10 - BINDING ARBITRATION

10.1 Any dispute, claim or controversy arising from or related in any way to
this Agreement or to the interpretation, application, breach, termination or
validity thereof, including any claim of inducement of this Agreement by fraud
or otherwise, will be submitted for resolution to final and binding arbitration
pursuant under the then current Commercial Arbitration Rules of the American
Arbitration Association ("AAA"), by one (1) arbitrator, who shall be a former
federal court judge, in Santa Clara County, California; provided, however, that
California Code of Civil Procedure ß 1283.05 shall apply to any such proceeding.
Such arbitrator shall be selected by the mutual agreement of the parties or,
failing such agreement, shall be selected according to the AAA rules. The
arbitrator will be instructed to prepare and deliver a written, reasoned opinion
stating his decision within thirty (30) days of the completion of the
arbitration. Such arbitration shall be concluded within nine (9) months
following the filing of the initial request for arbitration.

10.2 The Parties agree that the arbitration hearings, the award, and the written
opinion will be kept confidential. The arbitrator(s) shall issue appropriate
protective orders to safeguard The Parties' confidential information. Each Party
to this Agreement hereby knowingly and voluntarily waives its right to trial by
jury of any dispute, claim or controversy arising from or related in any way to
this Agreement or to the interpretation, application, breach, termination or
validity thereof, including any claim of inducement of this Agreement by fraud
or otherwise.

10.3 Each Party to this Agreement hereby knowingly and voluntarily waives any
claim to punitive or exemplary damages from another Party as part of any
dispute, claim or controversy arising from or related in any way to this
Agreement or to the interpretation, application, breach, termination or validity
thereof, including any claim of inducement of this Agreement by fraud or
otherwise. This waiver includes any claim to increased damages premised on an
allegation of willful patent infringement. Each Party to this Agreement is
hereby precluded from requesting or receiving such damages in any arbitration
proceeding under this Article.

10.4 Each Party to this Agreement hereby knowingly and voluntarily waives any
right to seek or receive injunctive relief as part of any dispute, claim or
controversy arising from or related in any way to this Agreement or to the
interpretation, application, breach, termination or validity thereof, including
any claim of inducement of this Agreement by fraud or otherwise. Each Party to
this Agreement is hereby precluded from requesting or receiving injunctive
relief in any arbitration proceeding under this Article.

10.5 The Parties agree that there is no right of appeal from the final decision
of the arbitrator(s). Each Party to this Agreement acknowledges that the final
decision of the arbitrator(s) shall be binding upon The Parties, and hereby
knowingly and voluntarily waives any right to appeal the decision of the
arbitrator(s) to the federal or state courts. The decision of the arbitrator(s)
may be vacated, modified or corrected only upon the grounds specified in the
Federal Arbitration Act.

10.6 The United States District Court for the jurisdiction in which the
arbitration is held may enter judgment upon any award rendered under this
Article to ensure that the award is enforceable against The Parties. The Parties
consent to the jurisdiction of that United States District Court for the
enforcement of this Agreement and for the entry of judgment on any award. In the
event that such Court lacks jurisdiction, then any court having jurisdiction of
this matter may enforce this Article and enter judgment upon any award rendered
under this Article.

10.7 The Parties agree that the Party initiating arbitration under this Article
shall initially pay all costs of the arbitration (except the costs and attorney
fees of the other Parties to the arbitration). The Parties further agree that
the losing Party in arbitration under this Article will be responsible for the
prevailing Party's reasonable costs, including all costs of the arbitration. The
written opinion rendered by the arbitrator(s) under clause 10.1 will include a
determination as to which Party (if any) is to be considered the "prevailing
Party" for the purposes of this Article. If there is no "prevailing Party," then
each Party will bear its own costs, and the costs of the arbitration paid by the
Party initiating the arbitration shall be shared equally. Each party shall bear
its own attorney fees.

10.8 The arbitrator(s) shall be bound by the express terms of this Agreement,
and may not amend or modify such terms in any manner. Any award rendered by the
arbitrator(s) shall be consistent with the terms of this Agreement, and such
terms herein shall control the rights and obligations of the parties.

10.9 Any dispute controversy or claim arising out of or related to this
agreement, or the interpretation, application, breach, termination or validity
thereof, including any claim of inducement by fraud or otherwise, which claim
would, but for this provision, be submitted to arbitration shall, before
submission to arbitration, first be mediated through non-binding mediation in
accordance with the Model Procedures for the Mediation of Business Disputes
promulgated by the CPR Institute for Dispute Resolution, or successor ("CPR")
then in effect, except where those rules conflict with these provisions, in
which case these provisions control. The Parties shall agree upon the place of
the Mediation once the mediator is selected. The Mediation shall be attended by
a senior executive with authority to resolve the dispute from each of the
operating companies that are Parties.

10.10 The mediator shall be neutral, independent, disinterested and shall abide
by the Canons of Ethics of the American Bar Association for neutral, independent
arbitrators and will be selected from a professional mediation firm such as ADR
Associates or JAMS/ENDISPUTE or CPR. The Parties shall promptly confer in an
effort to select a mediator by mutual agreement. In the absence of such an
agreement, the mediator shall be selected from a list generated by CPR with each
party having the right to exercise challenges for cause and two peremptory
challenges within 72 hours of receiving the CPR list. The mediator shall confer
with the Parties to design procedures to conclude the mediation within no more
than 45 days after initiation. Under no circumstances shall the commencement of
arbitration under Article 10.1, above, be delayed more than 45 days by the
mediation process specified herein absent contrary agreement.



10.11 Each Party agrees to toll all applicable statutes of limitation during the
mediation process and not to use the period or pendancy of the mediation to
disadvantage the other Party procedurally or otherwise. No statements made by
either Party during the mediation may be used by the other Party during any
subsequent arbitration or other proceeding. From the date one party notifies the
other it wishes to commence an arbitration proceeding or a mediation, until such
time as the matter has been finally settled through mediation or by arbitration
the running of the time period referred to in Article 9.2 above, as to which a
party must cure a breach shall be suspended as to the subject matter of the
dispute.

 

 

ARTICLE 11 - MISCELLANEOUS

11.1 Marketing Obligations. ArthroCare acknowledges that Stryker has no
affirmative obligation to market or sell the Licensed Products. All business
decisions, including without limitation the design, manufacture, sale, price and
promotion of the Licensed Products, shall be within the sole discretion of
Stryker.

11.2 Confidentiality. No Party shall disclose the terms of this Agreement to an
unaffiliated third party, except for legal, financial, accounting or other
similar advisors who agree to keep the terms of this Agreement confidential,
without the prior written approval of the other party, or as required by law or
regulation. Furthermore, except as required by law or regulation, or otherwise
agreed to by the parties, no party will originate any publicity, news release,
or other public announcement, written or oral, whether to the public press, to
stockholders, or otherwise, relating to this Agreement, to any amendment hereto
or to performance hereunder or the existence of an arrangement between the
parties without the prior written approval of the other parties. Notwithstanding
anything to the contrary herein, the Parties agree that an unintentional breach
of Section 11.2 shall not be deemed to be a material breach so long as the
breaching Party uses reasonable efforts to remedy or mitigate any such breach
within a reasonable time after being notified of such breach.

11.3 Notices. All notices hereunder shall be in writing and shall be deemed to
have been duly given if delivered personally, one day after delivery to a
nationally recognized overnight delivery service, charges prepaid, three days
after sent by registered or certified mail, postage prepaid, or when receipt is
confirmed if by, facsimile or other telegraphic means:



In the case of ArthroCare Corporation:

ArthroCare Corporation
595 North Pastoria Avenue
Sunnyvale, California 94086
Attn: Michael A. Baker
Fax: (408) 732-2752

with a copy to:

John T. Raffle, Esq.

ArthroCare Corporation
595 North Pastoria Avenue
Sunnyvale, California 94086


Fax: (408) 530-9143

 

In the case of Stryker:



Curtis E. Hall or General Counsel
Stryker Corporation
2725 Fairfield Road
Kalamazoo, MI 49002

With a copy to:

William Enquist or President
Stryker Endoscopy
2590 Walsh Avenue
Santa Clara, California 95051

Such addresses may be altered by written notice given in accordance with this
Article 11.3

11.4 Assignment. Any Party may assign this Agreement or any rights and
obligations contemplated herein to an Affiliate or to a company acquiring
substantially all of the assets, voting stock, or business of the Party (or the
Affiliate to which such rights have been assigned) to which this Agreement
relates, without the consent of the other Party, upon giving written notice
thereof to the other Party. Upon any such assignment, the assignee shall become
subject to all of the terms and conditions of this Agreement. In all other
instances, no Party shall assign this Agreement or any rights granted hereunder
without the prior written consent of the other Party. Subject to the foregoing,
this Agreement shall bind and inure to the benefit of the respective Parties
hereto and their successors and assigns.

11.5 Force Majeure. Any delays in or failures of performance by any Party under
this Agreement shall not be considered a breach of this Agreement if and to the
extent caused by occurrences beyond the reasonable control of the party
affected, including but not limited to: acts of God; acts, regulations or laws
of any government; strikes or other concerted acts of workers; fires; floats;
explosions; riots; wars; rebellions; and sabotage; and any time for performance
hereunder shall be extended by the actual time of delay caused by such
occurrence.

11.6 Relationship of Parties. The Parties hereto are entering into this
Agreement as independent contractors, and nothing herein is intended or shall be
construed to create between the Parties a relationship of principal and agent,
partners, joint venturers or employer and employee. No Party shall hold itself
out to others or seek to bind or commit the other Parties in any manner
inconsistent with the foregoing provisions of this Article.

11.7 Integration. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the matters contained herein,
and there are no prior oral or written promises, representations, conditions,
provisions or terms related thereto other than those set forth in this
Agreement. The Parties may from time to time during the term of this Agreement
modify any of its provisions by mutual agreement in writing.

11.8 Headings. The inclusion of headings in this Agreement is for convenience
only and shall not affect the construction or interpretation hereof.

11.9 Construction. The Parties agree and acknowledge that this Agreement is the
product of both parties and shall not be construed against either party.

11.10 Governing Law. The validity and interpretation of this Agreement and the
legal relations of the parties to it shall be governed by the internal laws of
the State of California.

11.11 Severability. If any provision of this Agreement is held to be illegal or
unenforceable, that provision shall be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable.

11.12 Execution of Agreement in Counterparts. This Agreement may be executed in
any number of counterparts, and execution by each of the Parties of any one of
such counterparts will constitute due execution of this Agreement. Each such
counterpart hereof shall be deemed to be an original instrument, and all such
counterparts together shall constitute but one agreement.

 

This Agreement is signed as indicated below by duly authorized representatives
of

ArthroCare and Stryker, respectively.

 

ARTHROCARE CORPORATION

 

 

Date: _____________________ By: _____________________________

Michael A. Baker

President and CEO

 

 

STRYKER CORPORATION

 

 

Date: _____________________ By: _____________________________

William R. Enquist President, Stryker Endoscopy

 

 

* * *